
	
		II
		110th CONGRESS
		1st Session
		S. 653
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2007
			Mr. Voinovich (for
			 himself, Mr. Akaka,
			 Mr. Lugar, Ms.
			 Mikulski, and Mr. Stevens)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To expand visa waiver program to countries
		  on a probationary basis and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Travel and Counterterrorism
			 Partnership Act.
		2.Sense of CongressIt is the sense of Congress that—
			(1)the United States should modernize the visa
			 waiver program by simultaneously—
				(A)enhancing program security requirements;
			 and
				(B)extending visa-free travel privileges to
			 nationals of foreign countries that are allies in the war on terrorism;
			 and
				(2)the expansion described in paragraph (1)
			 will—
				(A)enhance bilateral cooperation on critical
			 counterterrorism and information sharing initiatives;
				(B)support and expand tourism and business
			 opportunities to enhance long-term economic competitiveness; and
				(C)strengthen bilateral relationships.
				3.Discretionary visa waiver program
			 expansionSection 217(c) of
			 the Immigration and Nationality Act (8 U.S.C. 1187(c)) is amended by adding at
			 the end the following:
			
				(8)Nonimmigrant visa refusal rate
				flexibilityThe Secretary of
				Homeland Security, in consultation with the Secretary of State, may waive the
				application of paragraph (2)(A) for a country if—
					(A)the country meets all existing security
				requirements and enhanced security requirements described in section 4 of the
				Secure Travel and Counterterrorism
				Partnership Act;
					(B)the Secretary of
				Homeland Security determines that the totality of the country’s security risk
				mitigation measures provide assurance that the country’s participation in the
				program would not compromise the law enforcement, security interests, or
				enforcement of the immigration laws of the United States;
					(C)there has been a
				sustained reduction in visa refusal rates for aliens from the country and
				conditions exist to continue such reduction; and
					(D)the country
				cooperated with the Government of the United States on counterterrorism
				initiatives and information sharing before the date of its designation as a
				program country, and the Secretary of Homeland Security and the Secretary of
				State expect such cooperation will continue.
					(9)Discretionary security-related
				considerations
					(A)In generalIn determining whether to waive the
				application of paragraph (2)(A) for a country, pursuant to paragraph (8), the
				Secretary of Homeland Security, in consultation with the Secretary of State,
				may take into consideration other factors affecting the security of the United
				States, including—
						(i)airport security standards in the
				country;
						(ii)whether the country assists in the
				operation of an effective air marshal program;
						(iii)the standards of passports and travel
				documents issued by the country; and
						(iv)other security-related factors.
						(B)Overstay
				ratesIn determining whether
				to permit a country to participate in the program, the Secretary of Homeland
				Security may consider the estimated rate at which nationals of the country
				violate the terms of their visas by remaining in the United States after the
				expiration of such
				visas.
					.
		4.Security
			 enhancements to the visa waiver program
			(a)In
			 generalSection 217 of the
			 Immigration and Nationality Act (8 U.S.C. 1187) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 Operators of aircraft and inserting the following:
						
							(10)Electronic
				transmission of identification informationOperators of
				aircraft
							;
				and
					(B)by adding at the
			 end the following:
						
							(11)Eligibility
				determination under the electronic travel authorization
				systemBeginning on the date on which the electronic travel
				authorization system developed under subsection (h)(3) is fully operational,
				each alien traveling under the program shall, before applying for admission,
				electronically provide basic biographical information to the system. Upon
				review of such biographical information, the Secretary of Homeland Security
				shall determine whether the alien is eligible to travel to the United States
				under the
				program.
							;
					(2)in subsection
			 (c), as amended by section 3 of this Act—
					(A)in paragraph
			 (2)—
						(i)by
			 amending subparagraph (D) to read as follows:
							
								(D)Reporting lost
				and stolen passportsThe government of the country enters into an
				agreement with the United States to report, or make available through Interpol,
				to the United States Government information about the theft or loss of
				passports within a strict time limit and in a manner specified in the
				agreement.
								;
				and
						(ii)by
			 adding at the end the following:
							
								(E)Repatriation of
				aliensThe government of the country accepts for repatriation any
				citizen, former citizen, or national against whom a final executable order of
				removal is issued not later than 3 weeks after the issuance of the final order
				of removal. Nothing in this subparagraph creates any duty for the United States
				or any right for any alien with respect to removal or release. Nothing in this
				subparagraph gives rise to any cause of action or claim under this paragraph or
				any other law against any official of the United States or of any State to
				compel the release, removal, or consideration for release or removal of any
				alien.
								(F)Passenger
				information exchangeThe government of the country enters into an
				agreement with the United States to share information regarding whether
				nationals of that country traveling to the United States represent a threat to
				the security or welfare of the United States or its
				citizens.
								;
						(B)in paragraph
			 (5)—
						(i)by
			 striking Attorney General each place it appears and inserting
			 Secretary of Homeland Security; and
						(ii)in
			 subparagraph (A)(i)—
							(I)in subclause
			 (II), by striking and at the end;
							(II)in subclause
			 (III), by striking the period at the end and inserting ; and;
			 and
							(III)by adding at
			 the end the following:
								
									(IV)shall submit to
				Congress a report regarding the implementation of the electronic travel
				authorization system under subsection (h)(3) and the participation of new
				countries in the program through a waiver under paragraph
				(8).
									;
				and
							(C)by adding at the
			 end the following:
						
							(10)Technical
				assistanceThe Secretary of Homeland Security, in consultation
				with the Secretary of State, shall provide technical assistance to program
				countries to assist those countries in meeting the requirements under this
				section.
							;
					(3)in subsection
			 (f)(5), by striking of blank and inserting or loss
			 of; and
				(4)in subsection
			 (h), by adding at the end the following:
					
						(3)Electronic
				travel authorization system
							(A)SystemThe
				Secretary of Homeland Security, in consultation with the Secretary of State, is
				authorized to develop and implement a fully automated electronic travel
				authorization system (referred to in this paragraph as the
				System) to collect such basic biographical information as the
				Secretary of Homeland Security determines to be necessary to determine, in
				advance of travel, the eligibility of an alien to travel to the United States
				under the program.
							(B)FeesThe
				Secretary of Homeland Security may charge a fee for the use of the System,
				which shall be—
								(i)set at a level
				that will ensure recovery of the full costs of providing and administering the
				System; and
								(ii)available to pay
				the costs incurred to administer the System.
								(C)Validity
								(i)PeriodThe
				Secretary of Homeland Security, in consultation with the Secretary of State
				shall prescribe regulations that provide for a period, not to exceed 3 years,
				during which a determination of eligibility to travel under the program will be
				valid. Notwithstanding any other provision under this section, the Secretary of
				Homeland Security may revoke any such determination at any time and for any
				reason.
								(ii)LimitationA
				determination that an alien is eligible to travel to the United States under
				the program is not a determination that the alien is admissible to the United
				States.
								(iii)Judicial
				reviewNotwithstanding any other provision of law, no court shall
				have jurisdiction to review an eligibility determination under the
				System.
								(D)ReportNot
				later than 60 days before publishing notice regarding the implementation of the
				System in the Federal Register, the Secretary of Homeland Security shall submit
				a report regarding the implementation of the System to—
								(i)the Committee on
				Homeland Security and Governmental Affairs of the Senate;
								(ii)the Committee on
				the Judiciary of the Senate;
								(iii)the Select
				Committee on Intelligence of the Senate;
								(iv)the Committee on
				Appropriations of the Senate;
								(v)the Committee on
				Homeland Security of the House of Representatives;
								(vi)the Committee on
				the Judiciary of the House of Representatives;
								(vii)the Permanent
				Select Committee on Intelligence of the House of Representatives; and
								(viii)the Committee
				on Appropriations of the House of
				Representatives.
								.
				(b)Effective
			 dateSection 217(a)(11) of the Immigration and Nationality Act,
			 as added by subsection (a)(1)(B) shall take effect on the date which is 60 days
			 after the date on which the Secretary of Homeland Security publishes notice in
			 the Federal Register of the requirement of such paragraph.
			5.Exit
			 system
			(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of Homeland Security shall establish an exit system
			 that records the departure on a flight leaving the United States of every alien
			 participating in the visa waiver program established under section 217 of the
			 Immigration and Nationality Act (8 U.S.C. 1187).
			(b)System
			 requirementsThe system established under subsection (a)
			 shall—
				(1)match biometric
			 information of the alien against relevant watch lists and immigration
			 information; and
				(2)compare such
			 biometric information against manifest information collected by air carriers on
			 passengers departing the United States to confirm such individuals have
			 departed the United States.
				(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall submit a report to Congress that describes—
				(1)the progress made
			 in developing and deploying the exit system established under this section;
			 and
				(2)the procedures by
			 which the Secretary will improve the manner of calculating the rates of
			 nonimmigrants who violate the terms of their visas by remaining in the United
			 States after the expiration of such visas.
				6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act, and the amendments made by this Act.
		
